This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-36475

 5 GABRIEL GONZALEZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Daylene Marsh, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Gary C. Mitchell
13 Ruidoso, NM

14 for Appellant

15                                 MEMORANDUM OPINION

16 VIGIL, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.


4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.


6                                        _______________________________
7                                        MICHAEL E. VIGIL, Judge



8 WE CONCUR:



 9 _________________________________
10 LINDA M. VANZI, Chief Judge



11 _________________________________
12 JENNIFER L. ATTREP, Judge




                                           2